
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 581
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2012
			Ms. Wilson of Florida
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the continued deployment of United States military support
		  personnel advising regional forces working toward the apprehension of Joseph
		  Kony is both necessary and appropriate.
	
	
		Whereas the Lord’s Resistance Army, led by Joseph Kony,
			 has kidnapped, brutalized, tortured, raped, and murdered tens of thousands of
			 civilians in Central Africa for more than 25 years;
		Whereas the United States has supported military efforts
			 by local militaries to topple the Lord’s Resistance Army and capture Joseph
			 Kony;
		Whereas, on May 24, 2010, the President of the United
			 States signed the Lord’s Resistance Army Disarmament and Northern Uganda
			 Recovery Act of 2009;
		Whereas, on October 12, 2011, the President of the United
			 States deployed military support personnel to Uganda, South Sudan, the Central
			 African Republic, and the Democratic Republic of the Congo; and
		Whereas recently there has been pressure placed on the
			 President of the United States to consider the withdrawal of deployed military
			 support personnel to Uganda, South Sudan, the Central African Republic, and the
			 Democratic Republic of the Congo: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the continued deployment of United States military support
			 personnel advising regional forces working toward the apprehension of Joseph
			 Kony is both necessary and appropriate.
		
